DETAILED ACTION
Notice to Applicant
 
1.               The following is a NON-FINAL office action upon examination of application number 16/990,844, filed on 08/11/2020. Claims 1-22 are pending in this application, and have been examined on the merits discussed below.

2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

3.	Application 16/990,844, filed 08/11/2020 Claims Priority from Provisional Application 62/885,650, filed 08/12/2019.

Claim Objections

4.	Claims 18, 19, and 21 are objected to for the following reasons:

Claim 18 is objected to because of the following informalities: inconsistent terminology. Claim 18 recites “determines the offer amount by at least subtracting costs to that participating dealer to prepare the item for re-sale and a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and adding value represented to the dealer due to scarcity of the item to inventory of that participating dealer.” Claim 18 refers to the “dealer.” However, independent claim 1 refers to a “participant dealer.” For . Appropriate correction is required.

Claim 19 is objected to because of the following informalities: claim 19 does not end with a period, which is improper. As noted in MPEP 608.01(m), each claim begins with a capital letter and ends with a period. Appropriate correction is required.

Claim 21 is objected to because of the following informalities: inconsistent terminology. Claim 21 recites “wherein the dealer is an auto dealer.” However, independent claim 1 refers to a “participant dealer.” For purposes of examination, the “dealer” referred to in claim 21 is interpreted as the “participant dealer” introduced in base claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 101

5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.

7.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount 2019 Revised Patent Subject Matter Eligibility Guidance” (published on 1/7/2019 in Fed. Register, Vol. 84, No. 4 at pgs. 50-57, hereinafter referred to as the “2019 PEG”) and further clarified in the “October 2019 Update: Subject Matter Eligibility” (published on 10/17/2019).
With respect to Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted that the server (claims 1-22) is directed to at least one potentially eligible category of subject matter (i.e., machine). Thus, Step 1 of the Subject Matter Eligibility test for claims 1-22 is satisfied. 
With respect to Step 2A Prong One of 2019 PEG, it is next noted that the claims recite abstract ideas that fall into the (1) “Certain Methods of Organizing Human Activity” since the claims set forth steps for managing commercial interactions (e.g., marketing or sales activities or behaviors; business relations); and (2) “Mental Processes” or concepts performed in the human mind such as via observation, evaluation, and judgment. With respect to independent claim 1, the limitations reciting the abstract idea are indicated in bold below:
prompt the potential customer to enter information about an item they want to sell or trade into a device used by the potential customer (This step falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as marketing/sales activities or behaviors); 
determine a maximum predicted retail price for re-sale of the item, based upon a wholesale price for the item, an analysis of market conditions in the market in which a participating dealer operates, and an estimate of how long it will take the participating dealer to re-sell the item once purchased from the potential customer (The “determine” limitation falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as marketing/sales activities or behaviors, and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper); 
from the maximum predicted retail price, determine an offer amount to present to the potential customer by subtracting at least costs to the participating dealer to prepare the item for re-sale and a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price (The “determine an offer amount” limitation falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as marketing/sales activities or behaviors, and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper); and 
present the offer amount to the potential customer via the device used by the potential customer (The “present the offer amount” limitation falls under the “Certain Methods of Organizing Human Activity” by reciting a step for managing commercial interactions such as marketing/sales activities or behaviors, and can also be performed mentally via human evaluation/judgment/opinion perhaps with the aid of pen and paper. This step would also be deemed insignificant extra-solution activity even if  interpreted as being displayed on a device used by the potential customer, which is not a practical application or significantly more. MPEP 2106.05(g)).
Because the above-noted limitations recite steps falling within the Certain methods of organizing human activity, and Mental Processes abstract idea groupings of the 2019 PEG, they have been determined to recite at least one abstract idea when evaluated under Step 2A Prong One of the eligibility inquiry.
With respect to Step 2A Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application.  Independent claim 1 recites the additional elements of 
“a server,” “a microprocessor executing instructions stored in memory,” “a communications interface to facilitate communications with the potential customer over the Internet,” “a device used by the potential customer.” These additional elements have been evaluated, but fail to integrate the abstract idea into a practical application because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment). See MPEP 2106.05(f) and 2106.05(h). Similarly, employing a device used by the potential customer to facilitate the present step does not integrate the abstract idea into a practical application because these elements amount to insignificant extra-solution data output activities (MPEP 2106.05(g)), and moreover, these features require, at most, a user interface of a generic computer which, is not sufficient to amount to a practical application. Even if the step for facilitating communications with the potential customer over the Internet is interpreted as being conducted over a network, this activity amounts to insignificant extra-solution solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application.  See MPEP 2106.05(g). Furthermore, these additional elements fail to integrate the abstract idea into a practical application because they fail to provide an improvement to the functioning of a computer or to any other technology or technical field, fail to apply the exception with a particular machine, fail to apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, fail to effect a transformation of a particular article to a different state or thing, and fail to apply/use the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
With respect to Step 2B of the eligibility inquiry, it has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Independent claim 1 recites the additional elements of a server, a microprocessor executing instructions stored in memory, a communications interface to facilitate communications with the potential customer over the Internet, and a device used by the potential customer. These additional elements have been evaluated, but fail to add significantly more to the claims because they amount to using generic computing elements or instructions (software) to perform the abstract idea, similar to adding the words “apply it” (or an equivalent), which merely serves to link the use of the judicial exception to a particular technological environment (network computing environment) and does not amount to significantly more than the abstract idea itself.  Notably, Applicant’s Specification suggests that virtually any computing device(s) under the sun may be used to implement the invention, including generic computers (Specification at paragraph 0059: e.g., “The user device 30 is illustratively shown as a smartphone, but may also be a tablet or personal computer.”). Therefore, the additional elements merely describe generic computing elements or computer-executable instructions (software) merely serve to tie the abstract idea to a particular operating environment, which does not add significantly more to the abstract idea.  See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). The “present” activity is directed to insignificant extra-solution output activity, which has been recognized as well-understood, and conventional and/or insignificant extra-solution activity that fails to amount to significantly more. See MPEP 2106.05(g). Similarly, even if the step for facilitating communications with the potential customer over the Internet is not deemed part of the abstract idea, this step is at most directed to insignificant extra-solution activity accomplished via receiving/transmitting data, which is not enough to amount to a practical application. See MPEP 2106.05(g). In addition, receiving/transmitting data has been recognized as well-understood, routine, and conventional, and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).
In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that, as an ordered combination, amount to significantly more than the abstract idea itself.
Dependent claims 2-22 recite the same abstract idea as recited in the independent claims, and when evaluated under Step 2A Prong One are found to either recite additional that fall within the scope of the abstract idea itself, or include additional elements that amount to using a generic computer to tie the abstract idea to a particular technological environment which, as noted above, is not enough to amount to a practical application or significantly more. Dependent claims 2-22 have been found to merely refine the abstract idea with details/steps that fall within same “Certain methods of organizing human activity,” and “Mental Processes,” abstract idea groupings discussed above in the analysis of independent claim 1 along with, at most, other abstract ideas.  For example, claims 2-3, 17, and 18 recite the following limitations: “determines the offer amount by at least subtracting costs to the participating dealer to prepare the item for re-sale, a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and diminished value of the item due to condition of the item”; “determines the offer amount by at least subtracting costs to the participating dealer to prepare the item for re- sale and a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and adding value represented to the participating dealer due to scarcity of the item to inventory of the participating dealer”; “determines the offer amount for each participating dealer by at least subtracting costs to that participating dealer to prepare the item for re-sale, a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and diminished value of the item due to condition of the item” and “determines the offer amount by at least subtracting costs to that participating dealer to prepare the item for re- sale and a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and adding value represented to the dealer due to scarcity of the item to inventory of that participating dealer,” which can be accomplished mentally (via human evaluation, judgement, or opinion) and thus fit within the “Mental Processes” abstract idea grouping. Dependent claims 4-16 and 19-22 further narrow the abstract idea recited in independent claim 1 by reciting additional details or steps that set forth activities for managing commercial interactions (marketing/sales activities). With respect to dependent claim 15, the send step, when evaluated under Step 2A Prong Two and Step 2B, amounts to insignificant extra-solution output activity, which does not amount to a practical application (MPEP 2106.05(g)), nor add significantly more because such activity has been recognized as well-understood, routine, and conventional and thus insufficient to add significantly more to the abstract idea.  See MPEP 2106.05(d) - Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). The ordered combination of elements in the dependent claims (including the limitations inherited from the parent claim(s)) add nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation. Accordingly, the subject matter encompassed by the dependent claims fails to amount to a practical application or significantly more than the abstract idea itself.
For more information, see MPEP 2106. The January 2019 Guidance is available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.

Claim Rejections - 35 USC § 103

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 1-2, 4-6, 8, 11, 14, 16-17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sierocki, Pub. No.: US 2019/0172112 A1, [hereinafter Sierocki], in view of Laughlin et al., Pub. No.: US 2014/0214696 A1, [hereinafter Laughlin].

As per claim 1, Sierocki teaches a server facilitating sales from a potential customer to dealers (paragraph 0008, discussing that the present invention in one form, resides broadly in an online motor vehicle sales method including at least one server; paragraph 0024), the server (paragraphs 0008, 0077) comprising: 

a microprocessor executing instructions stored in memory, and cooperating with a communications interface to facilitate communications with the potential customer over the Internet (paragraph 0015: “the seller generates the motor vehicle sale offer using a motor vehicle sale offer interface which is produced and displayed on an electronic display device according to instructions stored in the memory of a computer device which is a part of, or is accessible by, the online motor vehicle sales system”; paragraph 0018, discussing that the level of access a user has to the online motor vehicle sales system is preferably assigned by the administrator. Users may be provided with user names and/or passwords to access the online motor vehicle sales system using any suitable device. For instance, users may access the online motor vehicle sales system using any suitable electronic device. Preferably, however, the device includes a processor, electronic memory and a display; paragraph 0020, discussing that it is envisaged that the online motor vehicle sales system may be housed on a server by the administrator, and users are able to gain access to the online motor vehicle sales system through an Internet connection whereby the user remotely accesses the online motor vehicle sales system); 

wherein the microprocessor (paragraph 0018) is configured to: 

prompt the potential customer to enter information about an item they want to sell or trade into a device used by the potential customer (paragraph 0033, discussing that the seller is required to enter one or more pieces of information regarding the motor vehicle to be sold into the sale offer interface [i.e., requiring the seller to enter information regarding the motor vehicle to be sold into the sale offer interface is considered to be prompt the potential customer to enter information about an item they want to sell into a device used by the potential customer]. Any suitable information may be provided, such as, but not limited to, vehicle make, model,…, sale price and the like, or any suitable combination thereof; paragraph 0035, discussing that the motor vehicle registration number may be entered by the user typing the motor vehicle registration number into the a sale offer interface of the online motor vehicle sales system; paragraph 0037, discussing that the user may also enter a vehicle's vehicle identification number (VIN) into the online motor vehicle sales system; paragraph 0061, discussing that the online motor vehicle sales system allows a registered user (in this case a seller 100) to enter a sale offer into the seller's electronic device (computer, mobile telephone, computing tablet etc.); paragraphs 0034, 0047);

determine an offer amount to present to the potential customer (paragraph 0058, discussing that it is envisaged that, upon receipt of a sale offer, a buyer may elect to make a purchase offer for the motor vehicle using the online motor vehicle sales system. Thus, the online motor vehicle sales system may further comprise a purchase offer interface in which a buyer may generate a purchase offer [i.e., generating a purchase offer suggests determining an offer amount]; paragraph 0059, discussing that the purchase offer may comprise a price that the buyer is prepared to pay for the vehicle. Preferably, the buyer may enter the price into the online motor vehicle sales system (or purchase offer interface) using its electronic device before submitting the purchase offer to the online motor vehicle sales system; paragraph 0118, discussing that if the user wishes to buy a particular vehicle, the user presses the vehicle listing of interest to access a detailed vehicle listing as illustrated in FIG. 8. The user may make an offer to buy the vehicle by entering a price at which the user wishes to buy the vehicle, the price typically being below the reserve price [i.e., entering a price at which the user wishes to buy the vehicle is considered to be determining an offer amount to present to the potential customer); and 

present the offer amount to the potential customer via the device used by the potential customer (paragraph 0060, discussing that upon receipt of the purchase offer, the online motor vehicle sales system may send at least one purchase offer to the seller [i.e., sending the purchase offer to the seller of the vehicle is considered to be presenting the offer amount to the potential customer – as set forth in paragraphs 0013, 0016 of the Specification, the potential customer is an user that wishes to sell or trade their vehicle]. For instance, the purchase offer may be sent to the seller as an email message, a text message or as a notification associated with an application; paragraph 0118, discussing that FIGS. 7 to 11 illustrate steps in the purchase of a motor vehicle using the online motor vehicle sales system according to an embodiment of the present invention…If the user wishes to buy a particular vehicle, the user presses the vehicle listing of interest to access a detailed vehicle listing as illustrated in FIG. 8. The user can then either choose to buy the vehicle for the reserve price set by the seller in the detailed vehicle listing, or may make an offer to buy the vehicle by entering a price at which the user wishes to buy the vehicle, the price typically being below the reserve price; paragraph 0134).

While Sierocki teaches determine an offer amount to present to the potential customer, it does not explicitly teach determine a maximum predicted retail price for re-sale of the item, based upon a wholesale price for the item, an analysis of market conditions in the market in which a participating dealer operates, and an estimate of how long it will take the participating dealer to re-sell the item once purchased from the potential customer; from the maximum predicted retail price, determine an offer amount to present to the potential customer by subtracting at least costs to the participating dealer to prepare the item for re-sale and a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price. However, Laughlin in the analogous art of vehicle sales systems teaches these concepts. Laughlin teaches: 

determine a maximum predicted retail price for re-sale of the item, based upon a wholesale price for the item, an analysis of market conditions in the market in which a participating dealer operates, and an estimate of how long it will take the participating dealer to re-sell the item once purchased from the potential customer (paragraph 0010, discussing that the system may be configured to collect wholesale sale transaction cost information from one or more data sources such as auction houses. This wholesale sale transaction cost information can be used to determine a trade-in value of the target vehicle. The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle; paragraph 0069, discussing that to accurately estimate the sale price and listing price for a given vehicle in the wholesale market, a pricing model using linear regression can be used to model the function of wholesale price [i.e., the maximum predicted retail price for re-sale of the item is based on a wholesale price for the item], f(price). The price ratio can be determined using the equation: 
    PNG
    media_image1.png
    29
    301
    media_image1.png
    Greyscale
 where the features in set x represent the set of variables which impact the price ratio such as vehicle attributes, the set y represents the condition data (e.g., usage/maintenance, etc.), the set z represents local-level customer and demographic information as well as industry-level data, the set v represents the days-to-sell data, αo is a global intercept term, and αm is a make-level intercept [i.e., estimating the sale price using variables representing industry-level data and days-to-sell data is considered to be determining a maximum predicted retail price for re-sale of the item, based upon an analysis of market conditions in the market in which a participating dealer operates, and an estimate of how long it will take the participating dealer to re-sell the item once purchased from the potential customer, respectively]; paragraph 0073, discussing that the wholesale data can be leveraged to compute trade-in valuations); 

from the maximum predicted retail price, determine an offer amount to present to the potential customer by subtracting at least costs to the participating dealer to prepare the item for re-sale and a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price (abstract, discussing that condition information for the vehicle is collected and used to adjust the retail price to arrive at a wholesale price, which is output to a user. The system may also adjust the price based on repair costs associated with identified vehicle conditions. The system may collect cost information associated with a wholesale sale transaction and deduct these costs and a profit margin from the wholesale price to produce a trade-in price; paragraph 0010, discussing that the system may be configured to collect wholesale sale transaction cost information from one or more data sources such as auction houses. This wholesale sale transaction cost information can be used to determine a trade-in value of the target vehicle. The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle [i.e., deducting the associated repair costs from the value of the vehicle is considered to be subtracting the at least costs to the participating dealer to prepare the item for re-sale of the item from the maximum predicted retail price]; paragraph 0011, discussing a method for determining pricing information. In this method, historical sales information is collected from one or more data sources…A retail price is then determined for a target vehicle based on the collected historical sales information...The condition information and associated repair cost information may be stored for use in determining the value of the vehicle. A wholesale price for the target vehicle is determined based on the retail price, features of the vehicle, and condition of the vehicle…A trade-in price may also be determined for the target vehicle by deducting the costs (e.g., transportation, auction fees, profit, etc.) associated with a wholesale sale transaction from the wholesale price; paragraph 0013, discussing that embodiments disclosed can leverage a retail pricing model to estimate the retail price of a used vehicle. Textual information on the condition of the used vehicle may be collected and clustered to consider and account for features that may affect the price. Embodiments can determine a value for each feature, the cost of a repair at a certain level, and the likelihood or probability that the repair is needed. From there, embodiments can evaluate the wholesale price for the used vehicle utilizing an approach that is similar to the retail pricing model. For example, embodiments may determine a retail price for the used vehicle. If the used vehicle is in a salvable condition, embodiments may determine from the wholesale data what the cost to repair the damages to the used vehicle is and subtract the cost from the retail price to produce a wholesale price for the used vehicle; paragraph 0073, discussing that the wholesale data can be leveraged to compute trade-in valuations. These valuations may assume a desired profit margin, and adjust the wholesale price based on the profit margin and the costs associated with the expected wholesale transaction. The trade-in price can, in this embodiment, be calculated as: PT = PW-CDA-CR-CA-πD where PW = wholesale price, CDA = transportation cost of shipping the vehicle between the dealership location and the auction location, CR = reconditioning costs, CA = auction listing expenses, and πD = the profit margin the dealer would hope to make to ensure the transaction is worthwhile [i.e., as set forth in the equation above, the costs to the participating dealer to prepare the item for re-sale (e.g., reconditioning costs) and a given amount of profit the participating dealer desires to make off re-sale of the item (e.g., profit margin the dealer would hop to make) are subtracted from the maximum predicted retail price]; paragraph 0078, discussing that for trade-in pricing, there can be additional factors that may affect the price of a used vehicle. For example, the cost of moving a used vehicle from where it is to a lot of the dealership may be considered as well as the cost of preparing the vehicle for resale may affect the price of a used vehicle. The wholesale price plus these additional costs represent the bare minimum cost to the dealer which reflects the bottom line trade-in price that the dealer should consider offering for the used vehicle; paragraph 0083).

Sierocki is directed towards an online motor vehicle sales system and method. Laughlin is directed towards a vehicle trade-in pricing system. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sierocki with Laughlin because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying Sierocki to include Laughlin’s features for determining a maximum predicted retail price for re-sale of the item, based upon a wholesale price for the item, an analysis of market conditions in the market in which a participating dealer operates, and an estimate of how long it will take the participating dealer to re-sell the item once purchased from the potential customer, and determining an offer amount to present to the potential customer by subtracting at least costs to the participating dealer to prepare the item for re-sale and a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price, in the manner claimed, would serve the motivation of providing improved means for determining values of items such as used vehicles (Laughlin at paragraph 0007), or in the pursuit of assisting dealers in deriving proper trade-in values (Laughlin at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 2, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki does not explicitly teach wherein the microprocessor determines the offer amount by at least subtracting costs to the participating dealer to prepare the item for re-sale, a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and diminished value of the item due to condition of the item. However, Laughlin in the analogous art of vehicle sales systems teaches these concepts. Laughlin teaches:

wherein the microprocessor determines the offer amount by at least subtracting costs to the participating dealer to prepare the item for re-sale, a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and diminished value of the item due to condition of the item (paragraph 0010, discussing that the system may be configured to collect wholesale sale transaction cost information from one or more data sources such as auction houses. This wholesale sale transaction cost information can be used to determine a trade-in value of the target vehicle. The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle [i.e., deducting the repair costs is considered to be subtracting costs to the participating dealer to prepare the item for re-sale]; paragraph 0011, discussing a method for determining pricing information. In this method, historical sales information is collected from one or more data sources…A retail price is then determined for a target vehicle based on the collected historical sales information...The condition information and associated repair cost information may be stored for use in determining the value of the vehicle. A wholesale price for the target vehicle is determined based on the retail price, features of the vehicle, and condition of the vehicle…A trade-in price may also be determined for the target vehicle by deducting the costs (e.g., transportation, auction fees, profit, etc.) associated with a wholesale sale transaction from the wholesale price; paragraph 0013, discussing that embodiments disclosed can leverage a retail pricing model to estimate the retail price of a used vehicle. Textual information on the condition of the used vehicle may be collected and clustered to consider and account for features that may affect the price. Embodiments can determine a value for each feature, the cost of a repair at a certain level, and the likelihood or probability that the repair is needed. From there, embodiments can evaluate the wholesale price for the used vehicle utilizing an approach that is similar to the retail pricing model. For example, embodiments may determine a retail price for the used vehicle. If the used vehicle is in a salvable condition, embodiments may determine from the wholesale data what the cost to repair the damages to the used vehicle is and subtract the cost [i.e., the reduced value based on the damage to the used vehicle is considered to be the diminished value of the item due to condition of the item] from the retail price to produce a wholesale price for the used vehicle; paragraph 0073, discussing that the wholesale data can be leveraged to compute trade-in valuations. These valuations may assume a desired profit margin, and adjust the wholesale price based on the profit margin and the costs associated with the expected wholesale transaction. The trade-in price can, in this embodiment, be calculated as: PT = PW-CDA-CR-CA-πD where PW = wholesale price, CDA = transportation cost of shipping the vehicle between the dealership location and the auction location, CR = reconditioning costs, CA = auction listing expenses, and πD = the profit margin the dealer would hope to make to ensure the transaction is worthwhile [i.e., as set forth in the equation above, the costs to the participating dealer to prepare the item for re-sale (e.g., reconditioning costs) and a given amount of profit the participating dealer desires to make off re-sale of the item (e.g., profit margin the dealer would hope to make) are subtracted from the maximum predicted retail price]; paragraph 0078, discussing that the condition of the vehicle plays an important role and must be considered. For trade-in pricing, there can be additional factors that may affect the price of a used vehicle. For example, the cost of moving a used vehicle from where it is to a lot of the dealership may be considered as well as the cost of preparing the vehicle for resale may affect the price of a used vehicle. The wholesale price plus these additional costs represent the bare minimum cost to the dealer which reflects the bottom line trade-in price that the dealer should consider offering for the used vehicle; paragraphs 0039, 0056, 0083).

Sierocki is directed towards an online motor vehicle sales system and method. Laughlin is directed towards a vehicle trade-in pricing system. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sierocki with Laughlin because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying Sierocki to include Laughlin’s feature for determining the offer amount by at least subtracting costs to the participating dealer to prepare the item for re- sale, a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and diminished value of the item due to condition of the item, in the manner claimed, would serve the motivation of providing improved means for determining values of items such as used vehicles (Laughlin at paragraph 0007), or in the pursuit of assisting dealers in deriving proper trade-in values (Laughlin at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 4, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the microprocessor prompts the potential customer to enter information about the item they want to sell or trade into the device used by the potential customer by requesting that the potential customer capture images of the item from multiple angles and upload those images (paragraph 0033, discussing that the seller is required to enter one or more pieces of information regarding the motor vehicle to be sold into the sale offer interface [i.e., requiring the seller to enter information regarding the motor vehicle to be sold into the sale offer interface is considered to be prompt the potential customer to enter information about an item they want to sell into a device used by the potential customer]. Any suitable information may be provided, such as, but not limited to, vehicle make, model, odometer reading, year of manufacture, sale price and the like, or any suitable combination thereof; paragraph  0047, discussing that in some embodiments of the invention, the seller may customize certain aspects of the sale offer by entering further information into the sale offer interface…The seller may also optionally enter a preferred sale price for the vehicle. In other embodiments of the invention, the seller may upload one or more photographs of the vehicle, one or more videos of the vehicle or one or more maps of the location of the vehicle (or any suitable combination thereof) to the sale offer interface; paragraph 0133, discussing that the user may customize the sale offer by entering additional information into the sale offer interface…The user may also upload photos of the motor vehicle to the sale offer interface 32 as illustrated in FIGS. 20A and 20B; FIG. 20A, illustrating images of the vehicle).

As per claim 5, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the microprocessor prompts the potential customer to enter information about the item they want to sell or trade into the device used by the potential customer by requesting that the potential customer take a walk- around video of the item that shows the item from multiple angles, and upload the walk- around video (paragraph 0033, discussing that the seller is required to enter one or more pieces of information regarding the motor vehicle to be sold into the sale offer interface [i.e., requiring the seller to enter information regarding the motor vehicle to be sold into the sale offer interface is considered to be prompt the potential customer to enter information about an item they want to sell into a device used by the potential customer]. Any suitable information may be provided, such as, but not limited to, vehicle make, model, odometer reading, year of manufacture, sale price and the like, or any suitable combination thereof; paragraph 0047, discussing that the seller may customize certain aspects of the sale offer by entering further information into the sale offer interface...The seller may also optionally enter a preferred sale price for the vehicle. In other embodiments of the invention, the seller may upload one or more photographs of the vehicle, one or more videos of the vehicle or one or more maps of the location of the vehicle (or any suitable combination thereof) to the sale offer interface).  

As per claim 6, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the microprocessor prompts the potential customer to enter information about the item they want to sell or trade into the device used by the potential customer by requesting that the potential customer rate a condition of the exterior of the item (paragraph 0033, discussing that the seller is required to enter one or more pieces of information regarding the motor vehicle to be sold into the sale offer interface. Any suitable information may be provided, such as, but not limited to, vehicle make, model, color, odometer reading, registration number, vehicle identification number (VIN), year of manufacture, sale price and the like, or any suitable combination thereof; paragraph 0141, discussing that tire condition is selected in FIG. 26K [i.e., requesting the seller to rate the tire condition as one of good, average, poor is considered to be requesting that the potential customer rate a condition of the exterior of the item], while the vehicle's registration expiry date is entered into the sale offer interface 32 in FIG. 26L; FIG. 26K, illustrating the different ratings to be selected by the seller, the ratings including: Good, Average, Poor; paragraph 0163).

While Sierocki teaches requesting that the potential customer rate a condition of the exterior of the item, it does not explicitly teach requesting that the potential customer rate a condition of the interior of the item. However, Laughlin in the analogous art of vehicle sales systems teaches this concept. Laughlin teaches:

requesting that the potential customer rate a condition of the interior of the item (paragraph 0057, discussing that the system may provide a user interface with input screens that are displayed on a user input device. The screens request information about specific conditions, such as mileage, tire condition, paint condition, upholstery condition [i.e. condition of the interior of the item], etc. The screens may be designed to elicit detailed information, such as numeric ratings of the conditions (e.g., cracked windshield=1, and no cracks=0), or it may request more general assessments of the conditions, such as "poor", "fair" and " excellent". Information about the vehicle conditions which is input to the system through the screens is then stored for use in determining wholesale and other values for the vehicle. FIGS. 4A-4D depict diagrammatic representations of sample input screens of an example user interface configured for soliciting and collecting vehicle condition information; paragraphs 0066, 0076).

Sierocki is directed towards an online motor vehicle sales system and method. Laughlin is directed towards a vehicle trade-in pricing system. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sierocki with Laughlin because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying Sierocki to include Laughlin’s feature for requesting that the potential customer rate a condition of the interior of the item, in the manner claimed, would serve the motivation of providing improved means for determining values of items such as used vehicles (Laughlin at paragraph 0007), or in the pursuit of assisting dealers in deriving proper trade-in values (Laughlin at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 8, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the microprocessor further prompts the potential customer to enter financial information pertaining to the item they want to sell or trade into the device used by the potential customer (paragraph 0047, discussing that the seller may customize certain aspects of the sale offer by entering further information into the sale offer interface. For instance, the seller may select the length of time for which the sale offer remains open, or may schedule a particular time at which the sale offer may become available to buyers. The seller may also optionally enter a preferred sale price for the vehicle [i.e., the preferred sales price of the vehicle is considered to be financial information related to the item the potential customer wants to sell]; paragraph 0068, discussing that the online motor vehicle sales system may further comprise a payment interface. It is envisaged that users of the online motor vehicle sales system may register their financial details (bank account details, trust find details, credit card details etc.) with the online motor vehicle sales system. In this way, once a purchase offer has been accepted, a buyer may transfer payment for the motor vehicle to the seller through the payment interface; paragraph 0033).

As per claim 11, the Sierocki-Laughlin combination teaches the server of claim 8. Sierocki further teaches wherein the financial information pertaining to the item comprises an amount desired by the potential customer for the item (paragraph 0047, discussing that the seller may customize certain aspects of the sale offer by entering further information into the sale offer interface…The seller may also optionally enter a preferred sale price for the vehicle [i.e., entering a preferred sale price for the vehicle is considered to be an amount desired by the potential customer for the item]; paragraph 0064, discussing that a seller indicates the purchase price that it would like to receive for a motor vehicle).

As per claim 14, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the microprocessor is configured to receive from the device of the potential customer a counter-offer after the potential customer has viewed the offer amount on their device (paragraph 0122, discussing that if the seller elects to send a counter-offer, a counter-offer screen 73 as illustrated in FIG. 10C is generated. The counter-offer screen allows the seller to enter a counter-offer price and send it to the buyer. Typically, the counter-offer price will be between the buyer's offer price and the reserve price. The seller will be provided with an opportunity to confirm that the counter-offer should be sent to the buyer; paragraph 0120, discussing that if the user makes an offer to buy the vehicle at a price other than the reserve price, a confirmation screen is generated. The user then either confirms their offer to purchase the vehicle for the offer price or cancels the transaction. If the user confirms their offer, the seller will then be provided with an opportunity to either accept or decline the offer. Alternatively, the seller may be able to send a counter-offer to the buyer which the buyer may then decline or accept; paragraph 0060).

As per claim 16, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the microprocessor is configured to, for multiple participating dealers: determine an offer amount for that participating dealer to present to the potential customer (paragraph 0050, discussing the online motor vehicle sales system may include one or more groups or networks of buyers [i.e., multiple participating dealers] to which the seller may make the sale offer available. The groups or networks may be created in the online motor vehicle sales system by the seller, the buyers, or may be generated automatically by the online motor vehicle sales system based on any suitable factor, such as geographic location, buyer feedback rating and so on; paragraph 0061, discussing that all purchase offers received from the one or more buyers [i.e., multiple participant dealers] may be sent to the seller; paragraph 0062, discussing that the sale offer may function as an auction. In this embodiment of the invention, a buyer may view the current highest purchase offer so that buyers can ensure that any subsequent purchase offer includes a purchase price higher than the current highest bid [i.e., determining a purchase price that is higher than the current highest bid to present a sale offer with a purchase price higher than the current highest bid is considered to be determining an offer amount for that participating dealer to present to the potential customer]); and

 present the offer amounts from each participating dealer to the potential customer via the device used by the potential customer (paragraph 0061, discussing that all purchase offers received from the one or more buyers [i.e., multiple participant dealers] may be sent to the seller; paragraph 0063, discussing that a buyer [i.e., dealer] may make multiple purchase offers during the duration of the sale offer. Multiple purchase offers may be made when, for instance, an earlier purchase price is outbid by another buyer [i.e., another dealer] and the outbid buyer wishes to increase their purchase offer).

Sierocki does not explicitly teach determine a maximum predicted retail price for re-sale of the item for each participating dealer, based upon the wholesale price for the item, an analysis of market conditions in the market in which each participating dealer operates, and an estimate of how long it will take each participating dealer to re-sell the item once purchased from the potential customer; and from the maximum predicted retail price for each participating dealer, determine an offer amount for that participating dealer to present to the potential customer by subtracting at least costs to that participating dealer to prepare the item for re-sale and a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price. However, Laughlin in the analogous art of vehicle sales systems teaches these concepts. Laughlin teaches:

determine a maximum predicted retail price for re-sale of the item for each participating dealer, based upon the wholesale price for the item, an analysis of market conditions in the market in which each participating dealer operates, and an estimate of how long it will take each participating dealer to re-sell the item once purchased from the potential customer (paragraph 0010, discussing that the system may be configured to collect wholesale sale transaction cost information from one or more data sources such as auction houses. This wholesale sale transaction cost information can be used to determine a trade-in value of the target vehicle. The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle; paragraph 0069, discussing that to accurately estimate the sale price and listing price for a given vehicle in the wholesale market, a pricing model using linear regression can be used to model the function of wholesale price [i.e., the maximum predicted retail price for re-sale of the item is based on a wholesale price for the item], f(price). The price ratio can be determined using the equation: 
    PNG
    media_image1.png
    29
    301
    media_image1.png
    Greyscale
 where the features in set x represent the set of variables which impact the price ratio such as vehicle attributes, the set y represents the condition data (e.g., usage/maintenance, etc.), the set z represents local-level customer and demographic information as well as industry-level data, the set v represents the days-to-sell data, αo is a global intercept term, and αm is a make-level intercept  [i.e., estimating the sale price using variables representing industry-level data and days-to-sell data is considered to be determining a maximum predicted retail price for re-sale of the item, based upon an analysis of market conditions in the market in which a participating dealer operates, and an estimate of how long it will take the participating dealer to re-sell the item once purchased from the potential customer, respectively]; paragraph 0073, discussing that the wholesale data can be leveraged to compute trade-in valuations; paragraph 0061); and 

from the maximum predicted retail price for each participating dealer, determine an offer amount for that participating dealer to present to the potential customer by subtracting at least costs to that participating dealer to prepare the item for re-sale and a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price (abstract, discussing that condition information for the vehicle is collected and used to adjust the retail price to arrive at a wholesale price, which is output to a user. The system may also adjust the price based on repair costs associated with identified vehicle conditions. The system may collect cost information associated with a wholesale sale transaction and deduct these costs and a profit margin from the wholesale price to produce a trade-in price; paragraph 0010, discussing that the system may be configured to collect wholesale sale transaction cost information from one or more data sources such as auction houses. This wholesale sale transaction cost information can be used to determine a trade-in value of the target vehicle. The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle [i.e., deducting the associated repair costs from the value of the vehicle is considered to be subtracting the at least costs to the participating dealer to prepare the item for re-sale of the item from the maximum predicted retail price]; paragraph 0011, discussing that a method for determining pricing information. In this method, historical sales information is collected from one or more data sources…A retail price is then determined for a target vehicle based on the collected historical sales information...The condition information and associated repair cost information may be stored for use in determining the value of the vehicle. A wholesale price for the target vehicle is determined based on the retail price, features of the vehicle, and condition of the vehicle…A trade-in price may also be determined for the target vehicle by deducting the costs (e.g., transportation, auction fees, profit, etc.) associated with a wholesale sale transaction from the wholesale price; paragraph 0013, discussing that embodiments disclosed can leverage a retail pricing model to estimate the retail price of a used vehicle. Textual information on the condition of the used vehicle may be collected and clustered to consider and account for features that may affect the price. Embodiments can determine a value for each feature, the cost of a repair at a certain level, and the likelihood or probability that the repair is needed. From there, embodiments can evaluate the wholesale price for the used vehicle utilizing an approach that is similar to the retail pricing model. For example, embodiments may determine a retail price for the used vehicle. If the used vehicle is in a salvable condition, embodiments may determine from the wholesale data what the cost to repair the damages to the used vehicle is and subtract the cost from the retail price to produce a wholesale price for the used vehicle; paragraph 0073, discussing that the wholesale data can be leveraged to compute trade-in valuations. These valuations may assume a desired profit margin, and adjust the wholesale price based on the profit margin and the costs associated with the expected wholesale transaction. The trade-in price can, in this embodiment, be calculated as: PT = PW-CDA-CR-CA-πD where PW = wholesale price, CDA = transportation cost of shipping the vehicle between the dealership location and the auction location, CR = reconditioning costs, CA = auction listing expenses, and πD = the profit margin the dealer would hope to make to ensure the transaction is worthwhile [i.e., as set forth in the equation above, the costs to the participating dealer to prepare the item for re-sale (e.g., reconditioning costs) and a given amount of profit the participating dealer desires to make off re-sale of the item (e.g., profit margin the dealer would hop to make) are subtracted from the maximum predicted retail price]; paragraph 0078, discussing that for trade-in pricing, there can be additional factors that may affect the price of a used vehicle. For example, the cost of moving a used vehicle from where it is to a lot of the dealership may be considered as well as the cost of preparing the vehicle for resale may affect the price of a used vehicle. The wholesale price plus these additional costs represent the bare minimum cost to the dealer which reflects the bottom line trade-in price that the dealer should consider offering for the used vehicle; paragraph 0083).

Sierocki is directed towards an online motor vehicle sales system and method. Laughlin is directed towards a vehicle trade-in pricing system. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sierocki with Laughlin because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying Sierocki to include Laughlin’s features for determining a maximum predicted retail price for re-sale of the item for each participating dealer, based upon the wholesale price for the item, an analysis of market conditions in the market in which each participating dealer operates, and an estimate of how long it will take each participating dealer to re-sell the item once purchased from the potential customer, and determining an offer amount for that participating dealer to present to the potential customer by subtracting at least costs to that participating dealer to prepare the item for re-sale and a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price, in the manner claimed, would serve the motivation of providing improved means for determining values of items such as used vehicles (Laughlin at paragraph 0007), or in the pursuit of assisting dealers in deriving proper trade-in values (Laughlin at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 17, the Sierocki-Laughlin combination teaches the server of claim 16. Sierocki does not explicitly teach wherein the microprocessor determines the offer amount for each participating dealer by at least subtracting costs to that participating dealer to prepare the item for re-sale, a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and diminished value of the item due to condition of the item. However, Laughlin in the analogous art of vehicle sales systems teaches these concepts. Laughlin teaches:

wherein the microprocessor determines the offer amount for each participating dealer by at least subtracting costs to that participating dealer to prepare the item for re-sale, a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and diminished value of the item due to condition of the item (paragraph 0010, discussing that the system may be configured to collect wholesale sale transaction cost information from one or more data sources such as auction houses. This wholesale sale transaction cost information can be used to determine a trade-in value of the target vehicle. The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle [i.e., deducting the repair costs is considered to be subtracting costs to the participating dealer to prepare the item for re-sale]; paragraph 0011, discussing that a method for determining pricing information. In this method, historical sales information is collected from one or more data sources…A retail price is then determined for a target vehicle based on the collected historical sales information...The condition information and associated repair cost information may be stored for use in determining the value of the vehicle. A wholesale price for the target vehicle is determined based on the retail price, features of the vehicle, and condition of the vehicle…A trade-in price may also be determined for the target vehicle by deducting the costs (e.g., transportation, auction fees, profit, etc.) associated with a wholesale sale transaction from the wholesale price; paragraph 0013, discussing that embodiments disclosed can leverage a retail pricing model to estimate the retail price of a used vehicle. Textual information on the condition of the used vehicle may be collected and clustered to consider and account for features that may affect the price. Embodiments can determine a value for each feature, the cost of a repair at a certain level, and the likelihood or probability that the repair is needed. From there, embodiments can evaluate the wholesale price for the used vehicle utilizing an approach that is similar to the retail pricing model. For example, embodiments may determine a retail price for the used vehicle. If the used vehicle is in a salvable condition, embodiments may determine from the wholesale data what the cost to repair the damages to the used vehicle is and subtract the cost [i.e., the reduced value based on the damage to the used vehicle is considered to be the diminished value of the item due to condition of the item] from the retail price to produce a wholesale price for the used vehicle; paragraph 0073, discussing that the wholesale data can be leveraged to compute trade-in valuations. These valuations may assume a desired profit margin, and adjust the wholesale price based on the profit margin and the costs associated with the expected wholesale transaction. The trade-in price can, in this embodiment, be calculated as: PT = PW-CDA-CR-CA-πD where PW = wholesale price, CDA = transportation cost of shipping the vehicle between the dealership location and the auction location, CR = reconditioning costs, CA = auction listing expenses, and πD = the profit margin the dealer would hope to make to ensure the transaction is worthwhile [i.e., as set forth in the equation above, the costs to the participating dealer to prepare the item for re-sale (e.g., reconditioning costs) and a given amount of profit the participating dealer desires to make off re-sale of the item (e.g., profit margin the dealer would hop to make) are subtracted from the maximum predicted retail price]; paragraph 0078, discussing that the condition of the vehicle plays an important role and must be considered. For trade-in pricing, there can be additional factors that may affect the price of a used vehicle. For example, the cost of moving a used vehicle from where it is to a lot of the dealership may be considered as well as the cost of preparing the vehicle for resale may affect the price of a used vehicle. The wholesale price plus these additional costs represent the bare minimum cost to the dealer which reflects the bottom line trade-in price that the dealer should consider offering for the used vehicle; paragraphs 0039, 0056, 0083).

Sierocki is directed towards an online motor vehicle sales system and method. Laughlin is directed towards a vehicle trade-in pricing system. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sierocki with Laughlin because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying Sierocki to include Laughlin’s feature for determining the offer amount for each participating dealer by at least subtracting costs to that participating dealer to prepare the item for re-sale, a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and diminished value of the item due to condition of the item, in the manner claimed, would serve the motivation of providing improved means for determining values of items such as used vehicles (Laughlin at paragraph 0007), or in the pursuit of assisting dealers in deriving proper trade-in values (Laughlin at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 20, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the microprocessor is configured to prompt the potential customer to enter information about the item they want to sell or trade in response to the potential customer visiting a website for the server (paragraph 0019, discussing that a user may access the online motor vehicle sales system through a website. Alternatively, the online motor vehicle sales system may be accessed by a user through an application, such as an application downloaded to a mobile phone, computing tablet or the like; paragraph 0020, discussing that it is envisaged that the online motor vehicle sales system may be housed on a server by the administrator, and users are able to gain access to the online motor vehicle sales system through an internet connection whereby the user remotely accesses the online motor vehicle sales system; paragraph 0033, discussing that the seller is required to enter one or more pieces of information regarding the motor vehicle to be sold into the sale offer interface [i.e., requiring the seller to enter information regarding the motor vehicle to be sold into the sale offer interface is considered to be prompt the potential customer to enter information about an item they want to sell]. Any suitable information may be provided, such as, but not limited to, vehicle make, model,…, sale price and the like, or any suitable combination thereof; paragraph 0035, discussing that the motor vehicle registration number may be entered by the user typing the motor vehicle registration number into the a sale offer interface of the online motor vehicle sales system; paragraph 0061, discussing that the online motor vehicle sales system allows a registered user (in this case a seller 100) to enter a sale offer into the seller's electronic device (computer, mobile telephone, computing tablet etc.); paragraphs 0034, 0037).

As per claim 21, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the dealer is an auto dealer (paragraph 0002: “one of the main ways in which motor vehicle dealers have purchased stock for sale is through motor vehicle auctions”; paragraph 0028: “a vehicle dealership or similar business that employs a plurality of motor vehicle dealers may be provided with a dealership registration, and the registrations of individual motor vehicle dealers may be associated with the dealership registration. As new motor vehicle dealers are employed by the dealership, they may have their registrations associated with the dealership”; paragraphs 0029, 0030); and wherein the item is a vehicle (paragraph 0001: “The present invention relates to a motor vehicle sales system. In particular, the present invention relates to an online motor vehicle sales system”; paragraph 0015 “the seller generates the motor vehicle sale offer using a motor vehicle sale offer interface which is produced and displayed on an electronic display device according to instructions stored in the memory of a computer device which is a part of, or is accessible by, the online motor vehicle sales system”; paragraph 0091, discussing that it is envisaged that the term "motor vehicle" may be used to describe any suitable motor vehicle. For instance, the term "motor vehicle" may include cars, trucks, buses, motorcycles, boats, aircraft, agricultural vehicles, vehicles used in mining, road-making, construction, trains and the like); paragraph 0032).

As per claim 22, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the item is one of a recreational vehicle, boat, motorcycle, all-terrain vehicle, snowmobile, jetski, airplane, helicopter, golf cart, powersport vehicles, industrial equipment, trailer, toy hauler, camper trailer, jewelry, or luxury watch (paragraph 0001: “The present invention relates to a motor vehicle sales system. In particular, the present invention relates to an online motor vehicle sales system”; paragraph 0015 “the seller generates the motor vehicle sale offer using a motor vehicle sale offer interface which is produced and displayed on an electronic display device according to instructions stored in the memory of a computer device which is a part of, or is accessible by, the online motor vehicle sales system”; paragraph 0032, discussing that a seller generates a motor vehicle sale offer that is received by the online motor vehicle sales system. Preferably, the motor vehicle sale offer is generated using a sale offer interface of the online motor vehicle sales system; paragraph 0033, discussing that the seller is required to enter one or more pieces of information regarding the motor vehicle to be sold into the sale offer interface. Any suitable information may be provided, such as, but not limited to, vehicle make, model, color,.., sale price and the like, or any suitable combination thereof; paragraph 0091, discussing that it is envisaged that the term "motor vehicle" may be used to describe any suitable motor vehicle. For instance, the term "motor vehicle" may include cars, trucks, buses, motorcycles, boats, aircraft, agricultural vehicles, vehicles used in mining, road-making, construction, trains and the like).

12.	Claims 3, 15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sierocki in view of Laughlin, in further view of Perry, III et al., Pub. No.: US 2003/0187714 A1, [hereinafter Perry].
As per claim 3, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki does not explicitly teach wherein the microprocessor determines the offer amount by at least subtracting costs to the participating dealer to prepare the item for re-sale and a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and adding value represented to the participating dealer due to scarcity of the item to inventory of the participating dealer. Laughlin in the analogous art of vehicle sales systems teaches:

wherein the microprocessor determines the offer amount by at least subtracting costs to the participating dealer to prepare the item for re-sale and a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price (paragraph 0010, discussing that the system may be configured to collect wholesale sale transaction cost information from one or more data sources such as auction houses. This wholesale sale transaction cost information can be used to determine a trade-in value of the target vehicle. The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle [i.e., deducting the repair costs is considered to be subtracting costs to the participating dealer to prepare the item for re-sale]; paragraph 0011, discussing a method for determining pricing information. In this method, historical sales information is collected from one or more data sources…A retail price is then determined for a target vehicle based on the collected historical sales information...The condition information and associated repair cost information may be stored for use in determining the value of the vehicle. A wholesale price for the target vehicle is determined based on the retail price, features of the vehicle, and condition of the vehicle…A trade-in price may also be determined for the target vehicle by deducting the costs (e.g., transportation, auction fees, profit, etc.) associated with a wholesale sale transaction from the wholesale price; paragraph 0013, discussing that embodiments disclosed can leverage a retail pricing model to estimate the retail price of a used vehicle. Textual information on the condition of the used vehicle may be collected and clustered to consider and account for features that may affect the price. Embodiments can determine a value for each feature, the cost of a repair at a certain level, and the likelihood or probability that the repair is needed. From there, embodiments can evaluate the wholesale price for the used vehicle utilizing an approach that is similar to the retail pricing model. For example, embodiments may determine a retail price for the used vehicle. If the used vehicle is in a salvable condition, embodiments may determine from the wholesale data what the cost to repair the damages to the used vehicle is and subtract the cost from the retail price to produce a wholesale price for the used vehicle; paragraph 0073, discussing that the wholesale data can be leveraged to compute trade-in valuations. These valuations may assume a desired profit margin, and adjust the wholesale price based on the profit margin and the costs associated with the expected wholesale transaction. The trade-in price can, in this embodiment, be calculated as: PT = PW-CDA-CR-CA-πD where PW = wholesale price, CDA = transportation cost of shipping the vehicle between the dealership location and the auction location, CR = reconditioning costs, CA = auction listing expenses, and πD = the profit margin the dealer would hope to make to ensure the transaction is worthwhile [i.e., as set forth in the equation above, the costs to the participating dealer to prepare the item for re-sale (e.g., reconditioning costs) and a given amount of profit the participating dealer desires to make off re-sale of the item (e.g., profit margin the dealer would hop to make) are subtracted from the maximum predicted retail price]; paragraph 0078, discussing that the condition of the vehicle plays an important role and must be considered. For trade-in pricing, there can be additional factors that may affect the price of a used vehicle. For example, the cost of moving a used vehicle from where it is to a lot of the dealership may be considered as well as the cost of preparing the vehicle for resale may affect the price of a used vehicle. The wholesale price plus these additional costs represent the bare minimum cost to the dealer which reflects the bottom line trade-in price that the dealer should consider offering for the used vehicle).

Sierocki is directed towards an online motor vehicle sales system and method. Laughlin is directed towards a vehicle trade-in pricing system. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sierocki with Laughlin because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying Sierocki to include Laughlin’s feature for determining the offer amount by at least subtracting costs to the participating dealer to prepare the item for re- sale and a given amount of profit the participating dealer desires to make off re-sale of the item from the maximum predicted retail price, in the manner claimed, would serve the motivation of providing improved means for determining values of items such as used vehicles (Laughlin at paragraph 0007), or in the pursuit of assisting dealers in deriving proper trade-in values (Laughlin at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Sierocki-Laughlin combination does not explicitly teach adding value represented to the participating dealer due to scarcity of the item to inventory of the participating dealer. However, Perry in the analogous art of commerce systems teaches this concept. Perry teaches:

adding value represented to the participating dealer due to scarcity of the item to inventory of the participating dealer (abstract, discussing that an online product or service listing arrangement logs searches performed and uses the logged information to calculate a scarcity index that measures the scarcity of products and services...Reports may compare item scarcity within different geographical or other markets to determine relative scarcity. Particularly advantageous but non-limiting applications include new and used motor vehicles; paragraph 0003, discussing that to keep customers happy, sellers of products and services generally need to ensure an adequate supply. Customers will be disappointed and go elsewhere if the seller cannot readily supply the particular product or service the buyer wishes to buy…Also, a seller can 
generally charge more for products and services that are in high demand relative to their supply... It is therefore important for sellers and buyers on and off the Internet to get an idea of the supply of products or services relative to demand; paragraph 0004, discussing that "scarcity" captures the concept of insufficient supply of a product or service to meet demand. If a product or service is scarce, the demand exceeds supply and a seller may be able to command a higher price or receive other benefits. A product or service that is not scarce has sufficient supply relative to demand--sometimes requiring the seller to lower the price or make other adjustments. A seller may be willing to pay more to obtain a scarce product or service [i.e., adding value represented to the participating dealer due to scarcity of the item], and may be willing to hold more scarce products and services in inventory for longer periods of time--waiting for customers who will offer the right price; paragraph 0139, discussing that the scarcity index of a vehicle provides an accurate demand measure compared to availability. The reporting provided by reports 108 may be especially useful, for example, to dealers seeking information about consumer demand and market opportunities based on current supply. Retail used vehicle dealers are typically seeking opportunities within their own markets. Online and other auction processes and available sales measures may provide limited information regarding demand. Combined with the interaction with consumers offered by system 200, the scarcity reporting described may close the loop between existing measures and consumer preference. By recording all vehicle searches and comparing that information to the available listings on both a national level and within a given market, the resulting information can be used to index vehicle demand. In the illustrative embodiments, the comparison between searches to listing ratio for a given vehicle as compared to the market results in scarcity index. The information may be provided to participating dealers by way of a printed report…; paragraph 0066).

The Sierocki-Laughlin combination describes features related to online vehicle sales. Perry is directed towards a method and system for facilitating electronic commerce transactions. Therefore they are deemed to be analogous as they both are directed towards electronic commerce systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Sierocki-Laughlin combination with Perry because the references are analogous art because they are both directed to solutions for electronic commerce, which falls within applicant’s field of endeavor (automotive sales system), and because modifying the Sierocki-Laughlin combination to include Perry’s feature for adding value represented to the participating dealer due to scarcity of the item to inventory of the participating dealer, in the manner claimed, would serve the motivation of leveraging the new electronic commerce infrastructures of computer networks and the wealth of transaction information that online Internet and other auction and listing services can provide, to efficiently assess and report on the scarcity of products and services (Perry at paragraph 0006) or in the pursuit of allowing users to capitalize on product scarcity (Perry at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 15, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki does not explicitly teach wherein the microprocessor is further configured to scan classified ads on the internet to locate items the participating dealer may wish to buy, and send access information for the server to contact information listed in those classified ads advertising items the participating dealer may wish to buy, to thereby make initial contact with the potential customer. Laughlin in the analogous art of vehicle sales system ssuggests:

wherein the microprocessor is further configured to scan classified ads on the internet to locate items the participating dealer may wish to buy (paragraph 0031, discussing that inventory companies may be one or more inventory polling companies, inventory management companies or listing aggregators which may obtain and store inventory data from one or more of dealers. Inventory polling companies are typically commissioned by the dealer to pull data from a DMS (dealer management system) and format the data for use on websites and by other systems…Listing aggregators get their data by "scraping" or "spidering" websites that display inventory content and receiving direct feeds from listing websites (for example, AutoTrader.com, FordVehicles.com, etc.) [i.e., using scraping websites to obtain vehicle inventory data from listing websites suggests scanning classified ads on the internet to locate items the participating dealer may wish to buy]; paragraph 0055, discussing that condition information on used vehicles may be collected from various data sources by a vehicle data system. Example data sources may include auction centers and independent used vehicle data providers. In terms of transactions, the collected data set can be similar to the retail pricing model. Additionally, auction centers and third party used vehicle data providers may provide textual condition data as well as geographic data of the auction centers where the vehicles having certain conditions were sold; paragraph 0026).

Sierocki is directed towards an online motor vehicle sales system and method. Laughlin is directed towards a vehicle trade-in pricing system. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sierocki with Laughlin because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying Sierocki to include Laughlin’s feature for scanning classified ads on the internet to locate items the participating dealer may wish to buy, in the manner claimed, would serve the motivation of providing improved means for determining values of items such as used vehicles (Laughlin at paragraph 0007), or in the pursuit of assisting dealers in deriving proper trade-in values (Laughlin at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Sierocki-Laughlin combination does not explicitly teach wherein the microprocessor is further configured to scan classified ads on the internet to locate items the participating dealer may wish to buy, and send access information for the server to contact information listed in those classified ads advertising items the participating dealer may wish to buy, to thereby make initial contact with the potential customer. However, Perry in the analogous art of commerce systems teaches this concept. (paragraph 0034, discussing that the automobile listing service collects vehicle supply information for particular vehicles by make/model/year, based on the number of ads that are listed with the listing service [i.e., collecting supply information for particular vehicles based on the number of ads that are listed with the listing service is considered to be scan classified ads on the internet to locate items the participating dealer may wish to buy], and collects consumer interest information based on the online searches conducted by consumers who make use of the vehicle listing service to locate vehicles; paragraph 0108, discussing that in response to initiation of a search, servers 104 search the database 106 and return to the consumer appliance one or more screens of information describing the characteristics of particular vehicles within database 106. Depending upon the context, this information returned to consumers in the exemplary embodiment might provide contact information or other mechanism to allow an interested consumer to contact the seller [i.e., providing contact information to allow an interested consumer to contact the seller is considered to be contact information listed in those classified ads advertising items the participating dealer may wish to buy], or it might allow a consumer to initiate a purchase transaction, or it might allow the consumer to enter a bid for an auction of the item; paragraph 0120, discussing that a vehicle searches extract program 274 extracts particular vehicle data (e.g., geographical location, year, make, model) encompassed by a particular search; paragraph 0121, discussing that a car extract program 276 extracts particular vehicle listings responsive to a particular search--including the geographical location of each particular vehicle).

The Sierocki-Laughlin combination describes features related to online vehicle sales. Perry is directed towards a method and system for facilitating electronic commerce transactions. Therefore they are deemed to be analogous as they both are directed towards electronic commerce systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Sierocki-Laughlin combination with Perry because the references are analogous art because they are both directed to solutions for electronic commerce, which falls within applicant’s field of endeavor (automotive sales system), and because modifying the Sierocki-Laughlin combination to include Perry’s feature for scanning classified ads on the internet to locate items the participating dealer may wish to buy, and sending access information for the server to contact information listed in those classified ads advertising items the participating dealer may wish to buy, to thereby make initial contact with the potential customer, in the manner claimed, would serve the motivation of allowing classified ads online to be efficiently searched and facilitating and enhancing the marketing of many types of products and services (Perry at paragraph 0002); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 18, the Sierocki-Laughlin combination teaches the server of claim 16. Sierocki does not explicitly teach wherein the microprocessor determines the offer amount by at least subtracting costs to that participating dealer to prepare the item for re-sale and a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price, and adding value represented to the dealer due to scarcity of the item to inventory of that participating dealer. Laughlin in the analogous art of vehicle sales systems teaches:

wherein the microprocessor determines the offer amount by at least subtracting costs to that participating dealer to prepare the item for re-sale and a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price (paragraph 0010, discussing that the system may be configured to collect wholesale sale transaction cost information from one or more data sources such as auction houses. This wholesale sale transaction cost information can be used to determine a trade-in value of the target vehicle. The system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle [i.e., deducting the repair costs is considered to be subtracting costs to the participating dealer to prepare the item for re-sale]; paragraph 0011, discussing a method for determining pricing information. In this method, historical sales information is collected from one or more data sources…A retail price is then determined for a target vehicle based on the collected historical sales information...The condition information and associated repair cost information may be stored for use in determining the value of the vehicle. A wholesale price for the target vehicle is determined based on the retail price, features of the vehicle, and condition of the vehicle…A trade-in price may also be determined for the target vehicle by deducting the costs (e.g., transportation, auction fees, profit, etc.) associated with a wholesale sale transaction from the wholesale price; paragraph 0013, discussing that embodiments disclosed can leverage a retail pricing model to estimate the retail price of a used vehicle. Textual information on the condition of the used vehicle may be collected and clustered to consider and account for features that may affect the price. Embodiments can determine a value for each feature, the cost of a repair at a certain level, and the likelihood or probability that the repair is needed. From there, embodiments can evaluate the wholesale price for the used vehicle utilizing an approach that is similar to the retail pricing model. For example, embodiments may determine a retail price for the used vehicle. If the used vehicle is in a salvable condition, embodiments may determine from the wholesale data what the cost to repair the damages to the used vehicle is and subtract the cost from the retail price to produce a wholesale price for the used vehicle; paragraph 0073, discussing that the wholesale data can be leveraged to compute trade-in valuations. These valuations may assume a desired profit margin, and adjust the wholesale price based on the profit margin and the costs associated with the expected wholesale transaction. The trade-in price can, in this embodiment, be calculated as: PT = PW-CDA-CR-CA-πD where PW = wholesale price, CDA = transportation cost of shipping the vehicle between the dealership location and the auction location, CR = reconditioning costs, CA = auction listing expenses, and πD = the profit margin the dealer would hope to make to ensure the transaction is worthwhile [i.e., as set forth in the equation above, the costs to the participating dealer to prepare the item for re-sale (e.g., reconditioning costs) and a given amount of profit the participating dealer desires to make off re-sale of the item (e.g., profit margin the dealer would hop to make) are subtracted from the maximum predicted retail price]; paragraph 0078, discussing that the condition of the vehicle plays an important role and must be considered. For trade-in pricing, there can be additional factors that may affect the price of a used vehicle. For example, the cost of moving a used vehicle from where it is to a lot of the dealership may be considered as well as the cost of preparing the vehicle for resale may affect the price of a used vehicle. The wholesale price plus these additional costs represent the bare minimum cost to the dealer which reflects the bottom line trade-in price that the dealer should consider offering for the used vehicle).

Sierocki is directed towards an online motor vehicle sales system and method. Laughlin is directed towards a vehicle trade-in pricing system. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sierocki with Laughlin because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying Sierocki to include Laughlin’s feature for determining the offer amount by at least subtracting costs to that participating dealer to prepare the item for re- sale and a given amount of profit that participating dealer desires to make off re-sale of the item from the maximum predicted retail price, in the manner claimed, would serve the motivation of providing improved means for determining values of items such as used vehicles (Laughlin at paragraph 0007), or in the pursuit of assisting dealers in deriving proper trade-in values (Laughlin at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Sierocki-Laughlin combination does not explicitly teach adding value represented to the dealer due to scarcity of the item to inventory of that participating dealer. However, Perry in the analogous art of commerce systems teaches this concept. Perry teaches:

adding value represented to the dealer due to scarcity of the item to inventory of that participating dealer (abstract, discussing that an online product or service listing arrangement logs searches performed and uses the logged information to calculate a scarcity index that measures the scarcity of products and services...Reports may compare item scarcity within different geographical or other markets to determine relative scarcity. Particularly advantageous but non-limiting applications include new and used motor vehicles; paragraph 0003, discussing that to keep customers happy, sellers of products and services generally need to ensure an adequate supply. Customers will be disappointed and go elsewhere if the seller cannot readily supply the particular product or service the buyer wishes to buy…Also, a seller can generally charge more for products and services that are in high demand relative to their supply, and typically must charge less for products and services the supply for which greatly exceeds demand. It is therefore important for sellers and buyers on and off the Internet to get an idea of the supply of products or services relative to demand; paragraph 0004, discussing that "scarcity" captures the concept of insufficient supply of a product or service to meet demand. If a product or service is scarce, the demand exceeds supply and a seller may be able to command a higher price or receive other benefits. A product or service that is not scarce has sufficient supply relative to demand--sometimes requiring the seller to lower the price or make other adjustments. A seller may be willing to pay more to obtain a scarce product or service [i.e., adding value represented to the participating dealer due to scarcity of the item], and may be willing to hold more scarce products and services in inventory for longer periods of time--waiting for customers who will offer the right price; paragraph 0139, discussing that the scarcity index of a vehicle provides an accurate demand measure compared to availability. The reporting provided by reports 108 may be especially useful, for example, to dealers seeking information about consumer demand and market opportunities based on current supply. Retail used vehicle dealers are typically seeking opportunities within their own markets. Online and other auction processes and available sales measures may provide limited information regarding demand. Combined with the interaction with consumers 90 offered by system 200, the scarcity reporting described may close the loop between existing measures and consumer preference. By recording all vehicle searches and comparing that information to the available listings on both a national level and within a given market, the resulting information can be used to index vehicle demand. In the illustrative embodiments, the comparison between searches to listing ratio for a given vehicle as compared to the market results in scarcity index. The information may be provided to participating dealers by way of a printed report that could be delivered periodically such as monthly…; paragraph 0066).

The Sierocki-Laughlin combination describes features related to online vehicle sales. Perry is directed towards a method and system for facilitating electronic commerce transactions. Therefore they are deemed to be analogous as they both are directed towards electronic commerce systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Sierocki-Laughlin combination with Perry because the references are analogous art because they are both directed to solutions for electronic commerce, which falls within applicant’s field of endeavor (automotive sales system), and because modifying the Sierocki-Laughlin combination to include Perry’s feature for adding value represented to the dealer due to scarcity of the item to inventory of that participating dealer, in the manner claimed, would serve the motivation of leveraging the new electronic commerce infrastructures of computer networks and the wealth of transaction information that online Internet and other auction and listing services can provide, to efficiently assess and report on the scarcity of products and services (Perry at paragraph 0006) or in the pursuit of allowing users to capitalize on product scarcity (Perry at paragraph 0005); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

13.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sierocki in view of Laughlin, in further view of Endras et al., Pub. No.: US 2015/0348142 A1, [hereinafter Endras].

As per claim 7, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki teaches wherein the microprocessor prompts the potential customer to enter information about the item they want to sell or trade into the device used by the potential customer by requesting that the potential customer list options possessed by the item (paragraph 0033, discussing that the seller is required to enter one or more pieces of information regarding the motor vehicle to be sold into the sale offer interface [i.e., requiring the seller to enter information regarding the motor vehicle to be sold into the sale offer interface is considered to be prompt the potential customer to enter information about an item they want to sell into the device used by the potential customer]. Any suitable information may be provided, such as, but not limited to, vehicle make, model,…, sale price and the like, or any suitable combination thereof; paragraph 0141, discussing that in FIG. 26I the user selects whether headrests are installed in the vehicle, while in FIG. 26J the user selects the average repair costs for the vehicle).

While the Sierocki-Laughlin combination teaches wherein the microprocessor prompts the potential customer to enter information about the item they want to sell or trade into the device used by the potential customer by requesting that the potential customer list options possessed by the item, the Sierocki-Laughlin combination does not explicitly teach that the options possessed by the item are value adding options. However, Endras in the analogous art of vehicle value assessment systems teaches this concept. Endras teaches:

list value adding options possessed by the item (paragraph 0009, discussing a system for calculating the assessed value of a vehicle using its specific installed options; paragraph 0046, discussing that a system and method is provided for automatic vehicle value assessment 101. Many factors may influence the value of a vehicle. If vehicle has been wrecked and repaired, it has lost a certain value. Some exemplary factors considered in the calculation of a vehicle's assessed value include, but are not limited to: [0047] exterior condition [0048] interior condition [0049] condition of mechanical components [0050] condition of tires [0051] after-market equipment [0052] installed options [0053] mileage [0054] color; [i.e., the after-market equipment and the installed options are considered to be value adding options possessed by the vehicle] paragraph 0125, discussing that from all the factors considered, a MPWV (Maximum Potential Wholesale Value) of the vehicle may be determined 311. For each of the factors considered a dollar amount may be either added or subtracted depending if that particular feature is an advantage or a disadvantage respectively; paragraph 0101).

The Sierocki-Laughlin combination describes features related to online vehicle sales. Endras is directed towards a method for a computer-mediated value assessment of a vehicle offered for sale by a seller. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Sierocki-Laughlin combination with Endras because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying the Sierocki-Laughlin combination to include Endras’ feature for listing value adding options possessed by the item, in the manner claimed, would serve the motivation of using well defined industry estimates to determine the impact of vehicle features on the value of a vehicle assessment (Endras at paragraph 0081); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

14.	Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sierocki in view of Laughlin, in further view of Bement et al., Pub, No.: US 2013/0226683 A1, [hereinafter Bement].

As per claim 9, the Sierocki-Laughlin combination teaches the server of claim 8, but it does not explicitly teaches wherein the financial information pertaining to the item comprises an amount owed by the potential customer to a financial institution on a loan for the item. However, Bement in the analogous art of vehicle buying systems teaches this concept. Bement teaches: 

wherein the financial information pertaining to the item comprises an amount owed by the potential customer to a financial institution on a loan for the item (paragraph 0007, discussing a system for online vehicle buying includes a server module and a customer interface module; paragraph 0043, discussing that the server module 208 generates trade-in value data 364 based on the value of the trade-in vehicle. The customer interface module may update the trade-in information webpage to display the value of the trade-in vehicle to the customer 120. The customer interface module may also update the trade-in information webpage to enable the customer 120 to select whether payments are still being made on the trade-in vehicle and, if so, an amount owed on the trade-in vehicle. The customer interface module may also update the trade-in information webpage to include a field for the customer 120 to input his or her own estimated value of the trade-in vehicle).

The Sierocki-Laughlin combination describes features related to online vehicle sales. Bement is directed towards online vehicle buying systems and methods. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Sierocki-Laughlin combination with Bement because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying the Sierocki-Laughlin combination to include Bement’s feature for including financial information pertaining to the item comprising an amount owed by the potential customer to a financial institution on a loan for the item, in the manner claimed, would serve the motivation of accounting for payments remaining on the trade-in vehicle and updating trade-in information and the value of the trade-in vehicle based on the financial information provided by the customer (Bement at paragraph 0043); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, the Sierocki-Laughlin combination teaches the server of claim 8. Sierocki further teaches wherein the financial information pertaining to the item comprises an amount desired by the potential customer for the item (paragraph 0047, discussing that the seller may customize certain aspects of the sale offer by entering further information into the sale offer interface…The seller may also optionally enter a preferred sale price for the vehicle [i.e., entering a preferred sale price for the vehicle is considered to be an amount desired by the potential customer for the item]; paragraph 0064, discussing that a seller indicates the purchase price that it would like to receive for a motor vehicle).

The Sierocki-Laughlin combination does not explicitly teach wherein the financial information pertaining to the item comprises an amount owed by the potential customer to a financial institution on a loan for the item. However, Bement in the analogous art of vehicle buying systems teaches this concept. Bement teaches: 

wherein the financial information pertaining to the item comprises an amount owed by the potential customer to a financial institution on a loan for the item (paragraph 0007, discussing a system for online vehicle buying includes a server module and a customer interface module; paragraph 0043, discussing that the server module 208 generates trade-in value data 364 based on the value of the trade-in vehicle. The customer interface module 212 may update the trade-in information webpage to display the value of the trade-in vehicle to the customer 120 as indicated by 368.  The customer interface module 212 may also update the trade-in information webpage to enable the customer 120 to select whether payments are still being made on the trade-in vehicle and, if so, an amount owed on the trade-in vehicle. The customer interface module 212 may also update the trade-in information webpage to include a field for the customer 120 to input his or her own estimated value of the trade-in vehicle).

The Sierocki-Laughlin combination describes features related to online vehicle sales. Bement is directed towards online vehicle buying systems and methods. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Sierocki-Laughlin combination with Bement because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying the Sierocki-Laughlin combination to include Bement’s feature for including financial information pertaining to the item comprising an amount owed by the potential customer to a financial institution on a loan for the item, in the manner claimed, would serve the motivation of accounting for payments remaining on the trade-in vehicle and updating trade-in information and the value of the trade-in vehicle based on the financial information provided by the customer (Bement at paragraph 0043); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

15.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sierocki in view of Laughlin, in further view of Muller et al., Pub. No.: US 2010/0293181 A1, [hereinafter Muller].

As per claim 12, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki teaches wherein the microprocessor presents the offer amount to the potential customer (paragraph 0060, discussing that upon receipt of the purchase offer, the online motor vehicle sales system may send at least one purchase offer to the seller [i.e., sending the purchase offer to the seller of the vehicle is considered to be presenting the offer amount to the potential customer – as set forth in paragraphs 0013, 0016 of the Specification, the potential customer is an user that wishes to sell or trade their vehicle]. For instance, the purchase offer may be sent to the seller as an email message, a text message or as a notification associated with an application; paragraph 0118, discussing that FIGS. 7 to 11 illustrate steps in the purchase of a motor vehicle using the online motor vehicle sales system according to an embodiment of the present invention…If the user wishes to buy a particular vehicle, the user presses the vehicle listing of interest to access a detailed vehicle listing as illustrated in FIG. 8. The user can then either choose to buy the vehicle for the reserve price set by the seller in the detailed vehicle listing, or may make an offer to buy the vehicle by entering a price at which the user wishes to buy the vehicle, the price typically being below the reserve price; paragraph 0134).

While Sierocki teaches presenting the offer amount to the potential customer, it does not explicitly teach presenting the offer amount to the potential customer by presenting the offer amount together with the wholesale price for the item and the costs to the participating dealer to prepare the item for re-sale. Laughlin in the analogous art of vehicle sales systems teaches:

by presenting the wholesale price for the item (paragraph 0009, discussing that one embodiment comprises a system having a computer processor, a network interface, a data storage device, and an output device which are communicatively coupled to each other. The processor is configured to collect, via the network interface, historical sales information from one or more data sources external to the system. The processor stores the collected historical sales information on the data storage device. Based on the collected historical sales information, the processor determines a retail price for a target vehicle. The processor also collects condition information from a user input device, where the information indicates conditions associated with the target vehicle.  Based on the conditions associated with the target vehicle, the processor determines price modifications for the target vehicle.  The processor then determines a wholesale price of the target vehicle based on the retail price and the modifications from the condition information. The processor then outputs the wholesale price to a user via the output device [i.e., presenting the wholesale price for the item]; paragraph 0010, discussing that the system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle; paragraph 0029, discussing that a visual interface may present at least a portion of the selected data set as a price curve, bar chart, histogram, etc. that reflects quantifiable prices or price ranges relative to reference pricing data points. Using these types of visual presentations may enable a user to better understand the pricing data related to a specific vehicle configuration. Additionally, by presenting data corresponding to different vehicle configurations in a substantially identical manner, a user can easily make comparisons between pricing data associated with different vehicle configurations. To further aid the understanding for a user of the presented data, the interface may also present data related to incentives which were utilized to determine the presented data or how such incentives were applied to determine presented data). 

Sierocki is directed towards an online motor vehicle sales system and method. Laughlin is directed towards a vehicle trade-in pricing system. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sierocki with Laughlin because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying Sierocki to include Laughlin’s feature for presenting the wholesale price for the item, in the manner claimed, would serve the motivation of providing improved means for determining values of items such as used vehicles (Laughlin at paragraph 0007), or in the pursuit of assisting dealers in deriving proper trade-in values (Laughlin at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

The Sierocki-Laughlin combination does not explicitly teach by presenting the offer amount together with the costs to the participating dealer to prepare the item for re-sale.  However, Muller in the analogous art of vehicle value assessment systems teaches this concept. Muller teaches:

by presenting the offer amount together with the costs to the participating dealer to prepare the item for re-sale, and the given amount of profit the participating dealer desires to make off re-sale of the item (paragraph 0002, discussing that the invention relates to a system for generating an estimated value of a pre-owned vehicle; paragraph 0070, discussing that FIG. 5 shows a first aspect of the graphical user interface of an application which implements a system for generating an estimated value of a car; paragraph 0086, discussing costs of PAINTING, LABOR, SPARE PARTS are entered if forecasting the salvage value is desired; paragraph 0087, discussing that repair costs and compensation costs (profitability) can be compared with one another; paragraph 0088, discussing that relation between repair and ACV is shown; paragraph 0111, discussing that the requirements to set up the system for generating an estimated value of a car are as follows: [0112] Roll out of the system in foreign markets: The insurance company has to provide as many archived records as possible with Salvages and Replacement Values. [0113] Records should contain: Vehicle type, brand, Model, type of engine and gear, chassis, first registration date, mileage, doors, cylinder capacity, power, color, equipment, labour costs, costs of spare parts, painting, repair, salvage attained, replacement value.  [0114] Technical integration: [0115] Set up or integrate a referenced database (DAT, JATO) with all available car types on the market for clustering car segments, [0116] Research macroeconomic trends and influences to value development, [0117] Find correlations and dependencies between different markets to compute forecast with limited market data, [0118] The system supports all common transfer protocols and data formats.; FIG. 5, element 7, presenting the price together with the repair costs).

The Sierocki-Laughlin combination describes features related to online vehicle sales. Muller is directed towards a method and apparatus for estimating a value of a vehicle. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Sierocki-Laughlin combination with Muller because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying the Sierocki-Laughlin combination to include Muller’s feature for presenting the offer amount together with the costs to the participating dealer to prepare the item for re-sale, in the manner claimed, would serve the motivation of facilitating the user decision of buying the car (Muller at paragraph 0058); or in the pursuit of improving the existent techniques for evaluating pre-owned vehicles (Muller at paragraph 0007); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 13, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the microprocessor presents the offer amount to the potential customer (paragraph 0060, discussing that upon receipt of the purchase offer, the online motor vehicle sales system may send at least one purchase offer to the seller. For instance, the purchase offer may be sent to the seller as an email message, a text message or as a notification associated with an application; paragraphs 0118, 0134).

While Sierocki teaches presenting the offer amount to the potential customer, it does not explicitly teach by presenting the offer amount together with the wholesale price for the item, the costs to the participating dealer to prepare the item for re-sale, and the given amount of profit the participating dealer desires to make off re-sale of the item. Laughlin  in the analogous art of vehicle sales systems teaches:

by presenting the wholesale price for the item (paragraph 0009, discussing that one embodiment comprises a system having a computer processor, a network interface, a data storage device, and an output device which are communicatively coupled to each other.  The processor is configured to collect, via the network interface, historical sales information from one or more data sources external to the system. The processor stores the collected historical sales information on the data storage device. Based on the collected historical sales information, the processor determines a retail price for a target vehicle. The processor also collects condition information from a user input device, where the information indicates conditions associated with the target vehicle. Based on the conditions associated with the target vehicle, the processor determines price modifications for the target vehicle.  The processor then determines a wholesale price of the target vehicle based on the retail price and the modifications from the condition information. The processor then outputs the wholesale price to a user via the output device [i.e., presenting the wholesale price for the item]; paragraph 0010, discussing that the system may be configured to collect and store repair cost information so that, when a condition identified for the target vehicle requires a repair, the associated cost can be retrieved and deducted from the value of the vehicle; paragraph 0029, discussing that a visual interface may present at least a portion of the selected data set as a price curve, bar chart, histogram, etc. that reflects quantifiable prices or price ranges relative to reference pricing data points. Using these types of visual presentations may enable a user to better understand the pricing data related to a specific vehicle configuration. Additionally, by presenting data corresponding to different vehicle configurations in a substantially identical manner, a user can easily make comparisons between pricing data associated with different vehicle configurations. To further aid the understanding for a user of the presented data, the interface may also present data related to incentives which were utilized to determine the presented data or how such incentives were applied to determine presented data). 

Sierocki is directed towards an online motor vehicle sales system and method. Laughlin is directed towards a vehicle trade-in pricing system. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Sierocki with Laughlin because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying Sierocki to include Laughlin’s feature for presenting the wholesale price for the item, in the manner claimed, would serve the motivation of providing improved means for determining values of items such as used vehicles (Laughlin at paragraph 0007), or in the pursuit of assisting dealers in deriving proper trade-in values (Laughlin at paragraph 0075); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the Sierocki-Laughlin combination teaches presenting the offer amount to the potential customer, it does not explicitly teach by presenting the offer amount together with the costs to the participating dealer to prepare the item for re-sale, and the given amount of profit the participating dealer desires to make off re-sale of the item. However, Muller in the analogous art of vehicle value assessment systems teaches this concept. Muller teaches:

by presenting the offer amount together with the costs to the participating dealer to prepare the item for re-sale, and the given amount of profit the participating dealer desires to make off re-sale of the item (paragraph 0002, discussing that the invention relates to a system for generating an estimated value of a pre-owned vehicle; paragraph 0070, discussing that FIG. 5 shows a first aspect of the graphical user interface of an application which implements a system for generating an estimated value of a car; paragraph 0086, discussing costs of PAINTING, LABOR, SPARE PARTS are entered if forecasting the salvage value is desired; paragraph 0087, discussing that repair costs and compensation costs (profitability) can be compared with one another; paragraph 0088, discussing that relation between repair and ACV is shown; paragraph 0111, discussing that the requirements to set up the system for generating an estimated value of a car are as follows: [0112] Roll out of the system in foreign markets: The insurance company has to provide as many archived records as possible with Salvages and Replacement Values. [0113] Records should contain: Vehicle type, brand, Model, type of engine and gear, chassis, first registration date, mileage, doors, cylinder capacity, power, color, equipment, labour costs, costs of spare parts, painting, repair, salvage attained, replacement value.  [0114] Technical integration: [0115] Set up or integrate a referenced database (DAT, JATO) with all available car types on the market for clustering car segments, [0116] Research macroeconomic trends and influences to value development, [0117] Find correlations and dependencies between different markets to compute forecast with limited market data, [0118] The system supports all common transfer protocols and data formats.; FIG. 5, element 7, presenting the price together with the repair costs and the profitability).

The Sierocki-Laughlin combination describes features related to online vehicle sales. Muller is directed towards a method and apparatus for estimating a value of a vehicle. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Sierocki-Laughlin combination with Muller because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying the Sierocki-Laughlin combination to include Muller’s feature for presenting the offer amount together with the costs to the participating dealer to prepare the item for re-sale, and the given amount of profit the participating dealer desires to make off re-sale of the item, in the manner claimed, would serve the motivation of facilitating the user decision of buying the car (Muller at paragraph 0058); or in the pursuit of improving the existent techniques for evaluating pre-owned vehicles (Muller at paragraph 0007); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sierocki in view of Laughlin, in further view of Fisher, Pub. No.: US 2015/0254762 A1, [hereinafter Fisher].

As per claim 19, the Sierocki-Laughlin combination teaches the server of claim 1. Sierocki further teaches wherein the microprocessor is configured to prompt the potential customer to enter information about the item they want to sell or trade in response to the potential customer visiting a website (paragraph 0019, discussing that a user may access the online motor vehicle sales system through a website. Alternatively, the online motor vehicle sales system may be accessed by a user through an application, such as an application downloaded to a mobile phone, computing tablet or the like; paragraph 0033, discussing that the seller is required to enter one or more pieces of information regarding the motor vehicle to be sold into the sale offer interface [i.e., requiring the seller to enter information regarding the motor vehicle to be sold into the sale offer interface is considered to be prompt the potential customer to enter information about an item they want to sell].. Any suitable information may be provided, such as, but not limited to, vehicle make, model,…, sale price and the like, or any suitable combination thereof; paragraph 0035, discussing that the motor vehicle registration number may be entered by the user typing the motor vehicle registration number into the a sale offer interface of the online motor vehicle sales system; paragraph 0037, discussing that the user may also enter a vehicle's vehicle identification number (VIN) into the online motor vehicle sales system; paragraph 0061, discussing that the online motor vehicle sales system allows a registered user (in this case a seller 100) to enter a sale offer into the seller's electronic device (computer, mobile telephone, computing tablet etc.); paragraphs 0034, 0047). 

The Sierocki-Laughlin combination does not explicitly teach a website for the participating dealer. However, Fisher in the analogous art of vehicle sales systems teaches this concept (abstract, discussing a system for auctioning a vehicle through the internet and through the collaboration of a vehicle dealer and an auction house. The system includes a vehicle dealer having their own website, and an auction house having their own website. Through collaboration between the vehicle dealer and the auction house various other cobranded websites are presented for the auction of vehicles; paragraph 0016, discussing a system for transacting vehicle sales and purchases through the Internet is presented…The system also provides the parties real timely data with regards to pricing, financing, transportation costs, vehicle history reports, third-party vehicle history inspections, and access to certified pre-owned vehicle programs and warranty programs. The system also provides a method of presenting a bid calling webpage on an auction house website as well as on a vehicle dealer website. This portfolio of services is a significant improvement over the current state of art and will reduce transaction time and costs, while providing both parties a higher degree of confidence when transacting for vehicles; paragraph 0155, discussing access To Bid Calling Webpage Through Dealer Inventory Listing: In one arrangement, a buyer accesses the vehicle dealer website of a vehicle dealer 708; paragraph 0035).

The Sierocki-Laughlin combination describes features related to online vehicle sales. Fisher relates to vehicle sales through the Internet. Therefore they are deemed to be analogous as they both are directed towards vehicle sales systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Sierocki-Laughlin combination with Fisher because the references are analogous art because they are both directed to solutions for vehicle sales, which falls within applicant’s field of endeavor (automotive sales system), and because modifying the Sierocki-Laughlin combination to include Fisher’s feature for including a website for the participating dealer, in the manner claimed, would serve the motivation of improving the rate in which vehicles are transacted online (Fisher at paragraph 0013) or in the pursuit of providing both buyers and sellers a digital portal to negotiate and finalize transaction terms remotely (Fisher at paragraph 0016); and further obvious because the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	Snell et al., Pub. No.: US 2012/0197699 A1 – describes trade-in vehicle value optimizing systems and methods for sellers, buyers, and dealerships.
B.	Seergy et al., Pub. No.: US 2012/0036033 A1 – describes system, methods, and apparatus for performing used automobile transactions.
C.	Ellenson et al., Pub. No.: US 2003/0200151 A1 – describes that the estimated cost of repair, replacement, or installation of each defect identified by the pricing system is factored into the guaranteed price to be offered for vehicles being sold having those defects.
D.	McCluskey, Pub. No.: US 2017/0255983 A1 – describes a system and method for aggregating used vehicle data and presenting used vehicles for sale.
E.	Lee, Ho-Guen. "Do electronic marketplaces lower the price of goods?." Communications of the ACM 41.1 (1998): 73-80 – describes an electronic marketplace for used-car transactions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Darlene Garcia-Guerra whose telephone number is (571) 270-3339. The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on 571- 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Darlene Garcia-Guerra/
Examiner, Art Unit 3683